Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 6 of Chow (US 6,992,508) teaches a low voltage differential signal driver comprising: an output driver [632] including an N-channel source follower [641], a P-channel source follower [635], and a plurality of differential switching circuits [636-640], the output driver being configured to output a differential output [out,outb]. Chow does not teach where the P-channel source follower is connected to the high potential and the N-channel source follower is connected to the low potential. However, fig. 1 of Watabe (US 2018/0139076) teaches an LVDS circuit with N-type M1 connected to the high potential and P-type M2 connected to the low potential. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the N-channel and P-channel source followers as taught in Watabe for the purpose of utilizing a suitable and well-known type of LVDS implementation. After the combination described above, the resulting combination teaches a plurality of high-potential output control circuits [614-621] configured to control a terminal of the N-channel source follower of the output driver to make a high-potential output of the differential output from the output driver have a prescribed value; a plurality of low-potential output control circuits [607-613] configured to control a terminal of the P-channel source follower of the output driver to make a low-potential output of the differential output from the output driver have a prescribed value, one of the plurality of high-potential output control circuits and one of the plurality of low- potential output control circuits being used in a pair [eg. 618 receives Rp while 610 receives R]; a high-potential generation circuit [that generating signals to 614-621] used in common for the plurality of high- potential output control circuits, the high-potential generation circuit being configured to supply the plurality of high-potential output control circuits with a prescribed driving voltage; and a low-potential generation circuit [that generating signals to 607-613] used in common for the plurality of low-potential output control circuits, the low-potential generation circuit being configured to supply the plurality of low-potential output control circuits with a prescribed driving voltage. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the high-potential generation circuit is a single high-potential generation circuit.
Regarding claims 2-5, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tripathi (US 10,447,246) describes a low voltage differential signaling circuit. Wada (US 2015/0155875) describes an LVDS driver. Lee (US 2013/0076404) describes a low voltage differential signal driving circuit and electronic device compatible with wired transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896